DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/07/2019, 08/06/2020, 01/29/2021 and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 27-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamaguchi et al. (JP 2003/324913).
Regarding claim 11, Yamaguchi et al. discloses:
A stacked stator core (20, abstract) comprising:
a stack configured such that a plurality of core members are stacked (24, paras 12, 19), the stack comprising an annular yoke portion (21, para 14),
a plurality of tooth portions  (22) extending from the yoke portion (21) in a crossing direction crossing the yoke portion, and 

each of the plurality of slots being a space formed between adjacent two of the plurality of tooth portions (22) in a circumferential direction of the yoke portion; and
a resin portion (para 40) covering an inner wall surface of a slot of the plurality of slots (23, Fig 12) and closing a region of a gap on a side of the slot (22d2), the gap formed between adjacent two of the plurality of core members in a height direction of the stack (para 55).

Regarding claim 27/11, Yamaguchi et al. discloses wherein the resin portion does not close an open end portion of the slot on a side of a slot opening (by 22d2, para 55).

Regarding claim 28, Yamaguchi et al. discloses:
A method of manufacturing a stacked stator core (20, abstract, para 14), the method comprising:
forming a stack configured such that a plurality of core members  (24, paras 12, 19) are stacked, the stack comprising an annular yoke portion (21, para 14),
a plurality of tooth portions (22) extending from the yoke portion (21) in a crossing direction crossing the yoke portion, and 
a plurality of slots (23), each of the plurality of slots being a space formed between adjacent two of the plurality of tooth portions (22) in a circumferential direction of the yoke portion (21); and


Regarding claim 29/28, Yamaguchi et al. discloses, wherein the resin portion does not close an open end portion of the slot on a side of slot opening (by 22d2, para 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Iwata et al. (JP 2000/125524).
Regarding claim 1, Yamaguchi et al. discloses:
A method of manufacturing a stacked stator core (20, abstract, para 14), the method comprising:
forming a stack configured such that a plurality of core members  (24, paras 12, 19) are stacked, the stack comprising an annular yoke portion (21, para 14), 
a plurality of tooth portions (22) extending from the yoke portion (21) in a crossing direction crossing the yoke portion, and 
a plurality of slots (23), each of the plurality of slots being a space formed between adjacent two of the plurality of tooth portions (22) in a circumferential direction of the yoke portion (21);
inserting a mold core member (25,26) of a plurality of mold core members into a slot of the plurality of slots (para 14), the mold core member comprising a body portion (25a, Fig 10) and a closing portion (22c,d) connected to the body portion, the body portion extending along a longitudinal direction of the slot and spaced apart from an inner wall surface of the slot (23), the closing portion being positioned on a side of a slot 
Yamaguchi et al. do not explicitly disclose forming a resin portion by charging a melted resin into a filling space between the inner wall surface of the slot and an outer peripheral surface of the mold core member.
Iwata et al. teach injecting resin into the mold to integrally mold the resin insulating layer using a mold block, for the purpose to reduce the thickness of the insulating layer and make it uniform (as mentioned by Yamaguchi et al in their admitted prior art, para 9).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamaguchi et al. to form a resin portion by charging a melted resin into a filling space between the inner wall surface of the slot and an outer peripheral surface of the mold core member.
The motivation to do so is that it would permit one to reduce the thickness of the insulating layer and make it uniform (para 9 of Yamaguchi et al.).

Regarding claim 2/1, Yamaguchi et al. discloses further comprising sandwiching the stack between a pair of holding plates (moveable die 30, fixed die 32) in a height direction of the stack, after forming the stack (inherent) and before forming the resin portion (inherent- else there would be no support (read stack) for the resin to adhere/mold to),

wherein the resin portion is formed by charging the melted resin into the filling space and the auxiliary space (para 14).

Regarding claim 23/1, Yamaguchi et al. disclose wherein the resin portion (25) does not close the open end portion of the slot on the side of the slot opening (Fig 6).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Iwata et al. (JP 2000/125524), further in view of Kobayashi et al. (JP 61150638).
Regarding claim 4/1, Yamaguchi et al. in view of Iwata et al. do not disclose wherein a thermal expansion coefficient of the mold core member is higher than a thermal expansion coefficient of the stack.
Kobayashi et al. teaches wherein a thermal expansion coefficient of the mold core member is higher than a thermal expansion coefficient of the stack (abstract), for the purpose to preventing mold resin from adhering inside a stator core.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamaguchi et al. in view of Iwata et al. wherein a thermal expansion coefficient of the mold core member is higher than a thermal expansion coefficient of the stack, as Kobayashi et al. teaches.
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Iwata et al. (JP 2000/125524), further in view of Lin et al (US 20160118870).
Regarding claim 5/1, Yamaguchi et al. in view of Iwata et al. do not disclose further comprising removing the mold core member from the slot by circulating a cooling medium through a channel which is provided in the mold core member, after forming the resin portion.
Lin et al. teaches further comprising circulating a cooling medium through a channel which is provided in the mold core member (claim 2, para 29), for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Yamaguchi et al. in view of Iwata et al., further in view of Lin et al. to manufacture the device of Yamaguchi et al. in view of Iwata et al. to further comprising removing the mold core member from the slot by circulating a cooling medium through a channel which is provided in the mold core member, after forming the resin portion, as Lin et al. teaches.
The motivation to do so is that it would permit one to provide cooling (claim 2, para 29 of Lin et al.).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Iwata et al. (JP 2000/125524), further in view of Yamazaki et al. (JP 2002247813 – from IDS).
Regarding claim 6/1, Yamaguchi et al. in view of Iwata et al. do not disclose further comprising applying voltage between the mold core member and the stack to test insulation of the resin portion, after forming the resin portion.
	Yamazaki et al. teach a device and method further comprising applying voltage between the mold core member and the stack to test insulation of the resin portion, after forming the resin portion (paras 16, 28, 57, 71), for the purpose to reduce burr waste and provide an integrally insulating molding die.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamaguchi et al. in view of Iwata et al. to further comprising applying voltage between the mold core member and the stack to test insulation of the resin portion, after forming the resin portion, as Yamazaki et al. teach.
The motivation to do so is that it would allow one to reduce burr waste and provide an integrally insulating molding die (para 8 of Yamazaki et al.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Iwata et al. (JP 2000/125524), further in view of Suzuki (US 2011/0268923).
Regarding claim 9/1, Yamaguchi et al. in view of Iwata et al. do not disclose wherein the melted resin contains an anisotropic filler.

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamaguchi et al. in view of Iwata et al. wherein the melted resin contains an anisotropic filler, as Suzuki teach.
The motivation to do so is that it would allow one to improve the strength (paras 17-18 of Suzuki).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2003/324913) in view of Suzuki (US 2011/0268923).
Regarding claim 21/11, Yamaguchi et al. do not disclose wherein the resin portion comprises an anisotropic filler.
Suzuki teach wherein the resin portion comprises an anisotropic filler (para 19), for the purpose of improving strength.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamaguchi et al. wherein the resin portion comprises an anisotropic filler, as Suzuki teach.
The motivation to do so is that it would allow one to improve the strength (paras 17-18 of Suzuki).
Allowable Subject Matter
Claims 7,8,24-26,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 7/1 inter alia, the specific limitations of “…further comprising: aligning, in the circumferential direction, a plurality of diameter-increasing members configured to be movable in the crossing direction and disposing the plurality of diameter-increasing members inside the yoke portion, after forming the stack and before forming the resin portion; and moving the diameter-increasing member toward the tooth portions so that an outer peripheral surface of the diameter-increasing member contacts on an inner peripheral surfaces of the tooth portion to apply an outward force in the crossing direction to the stack, after aligning the plurality of diameter-increasing members….” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/1 inter alia, the specific limitations of “wherein inserting the mold core member comprises inserting each mold core member into each slot, while inserting a first positioning jig into a first slot of the plurality of slots, and inserting a second positioning jig into a second slot of the plurality of slots, in order to position the stack in a direction intersecting the stacking direction of the stack, wherein the first positioning jig has a shape which is identical or corresponding to the first slot when viewed from the stacking direction of the stack, wherein the second positioning jig has a shape which is identical or corresponding to the second slot when viewed from the stacking direction of the stack, and the method further comprising: removing the first positioning jig and the second positioning jig from the first slot and the second slot, respectively, after forming the resin portion, inserting a first mold core member of the plurality of mold core members and a second mold core member of the plurality of mold core members into 
forming a second resin portion by charging the melted resin into a second filling space between an inner wall surface of the second slot and an outer peripheral surface of the second mold core member, after inserting the second mold core member”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 24/1 inter alia, the specific limitations of “further comprising sandwiching the stack between an upper die and a lower die in a height direction of the stack, including a pair of holding plates sandwiching the stack therebetween or replacing the pair of holding plates, after forming the stack and before forming the resin portion, wherein the mold core member is integrated with the upper die, the lower die, or at least one of the pair of holding plates”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 25/1 inter alia, the specific limitations of “wherein inserting the mold core member comprises inserting the mold core member into the slot of the stack which is placed on a transportation member by stacking the transportation member on a base member, the mold core member being provided on the base member so that the mold core member protrudes upward” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 26/25 is allowable based on virtue of dependency on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834